ITEMID: 001-4688
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: MASSEY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is an Irish citizen, born in 1923 and living in Dublin. He is the father of Anne Massey.
He is represented before the Court by Mr G. O’Neill, a lawyer practising in Dublin.
On 17 May 1974 Anne Massey was killed in a terrorist bombing in Dublin. The cars used for the bombing were stolen in Belfast in Northern Ireland on the same day.
The Irish authorities conducted extensive inquiries but were unable to bring charges against any person. The files remain open. The Royal Ulster Constabulary (RUC) in Northern Ireland has conducted an inquiry into the theft of the vehicle and related offences which did not produce any results. However, there was no formal murder inquiry by the RUC.
On 6 July 1993 ITV, a television station in the United Kingdom, broadcast a programme in which the adequacy of the RUC inquiry was discussed.
